        Case 1:13-cv-00035-DCN Document 185 Filed 11/26/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

  CYNTHIA FULLER,
                                                    Case No. 1:13-cv-00035-DCN
         Plaintiff,
                                                    SECOND AMENDED JUDGMENT
         v.

  STATE OF IDAHO, DEPARTMENT OF
  CORRECTIONS, BRENT REINKE, in his
  official capacity, and HENRY ATENCIO, in
  his official and individual capacity,

         Defendants.


       Pursuant to Federal Rules of Civil Procedure 58, based upon the jury’s verdict in this case

(Dkt. 158), the Court’s order granting Defendants’ Motion to Amend/Correct Judgment (Dkt. 180),

and the Court’s order granting Fuller’s Motion for Attorney Fees and Costs (Dkt. 184),

IT IS HEREBY ORDERED:

   1. That judgment be entered in favor of Plaintiff Cynthia Fuller and against Defendant State

       of Idaho, Department of Corrections.

   2. That Plaintiff Cynthia Fuller is awarded damages against Defendant State of Idaho,

       Department of Corrections, in the amount of $300,000.00.

   3. That attorneys’ fees are awarded to Fuller in the amount of $990,043.20.

   4. That costs are awarded to Fuller in the amount of $7,626.26.


                                                    DATED: November 26, 2019


                                                    _________________________
                                                    David C. Nye
                                                    Chief U.S. District Court Judge


SECOND AMENDED JUDGMENT - 1
